|1WALTZER, Judge.

STATEMENT OF THE CASE

Following a jury trial on the merits of the suit brought by Edward R. Drury against his former landlords, Caroline and Philip Kitchen,1 the trial court heard defendant’s motion to tax costs, and rendered judgment in favor of defendants and against Edward R. Drury for the following costs:
Clerk, Civil District Court $211.50
Civil Sheriff, Orleans Parish $363.00
George Hero, Jr. Expert Witness Fee $350.00 George Long, Expert Witness Fee $700.00
Drury appealed the judgment. Kitchen and his insurer, State Farm Fire & Casualty Company answered the appeal, averring that the trial court erred in failing to award defendants the entire amount of their costs, in the sum of $15,845.39. We affirm.

ASSIGNMENT OF ERROR: JUDGMENT TAXING COSTS IS PREMATURE

Drury contends that the judgment rendered by the trial court taxing costs in this matter is premature. He does not, however, offer any authority for this contention. The memorandum filed in the trial court on 6 October 1993 in opposition to taxation of costs, and annexed to Drury’s brief, does not address the issue of prematurity, which is the sole basis of Drury’s appeal. Rule 2-12.4 of the Uniform Rules of Louisiana Courts of Appeal provides in pertinent part:
“... All specifications of error must be briefed. The court may consider as abandoned any specification or assignment of error which has not been briefed....”
|2Since Drury’s brief does not address the sole assignment of error, we consider it abandoned.

KITCHEN/STATE FARM ANSWER TO APPEAL

By their answer to Drury’s appeal, Kitchen and his insurer seek to increase the amount of costs taxed by the trial court’s judgment. The brief fails to address this issue and, pursuant to Rule 2-12.4 of the Uniform Rules of Louisiana Courts of Appeal, infra, we consider this issue abandoned.

CONCLUSION

For the reasons set forth hereinabove, the assignments of error submitted by Drury and by Kitchen/State Farm have been abandoned. The judgment of the trial court is therefore affirmed.

AFFIRMED.


. The trial court's judgment based on a jury verdict is the subject of an appeal pending before this Court, “Edward R. Drury v. Caroline W. Kitchen, wife of/and Philip L. Kitchen,” No. 94-CA-0410.